Citation Nr: 0940380	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  99-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1975.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a November 2001 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's petition to reopen his 
previously denied claim for service connection for an 
acquired psychiatric disorder.

In January 2003, the Board reopened the claim - concluding 
there was new and material evidence.  Subsequently, in 
November 2003, the Board remanded this case to the RO for 
consideration of additional evidence.  After the RO 
considered the additional evidence and continued to deny the 
claim, the Board issued a decision in May 2005 also denying 
the claim (a de novo adjudication).  But the Board had 
received additional evidence before issuing that decision - 
namely, a letter dated April 11, 2005, from the Veteran's 
treating psychiatrist, S.G., M.D., at the VA Medical Center 
(VAMC) in West Roxbury, Massachusetts.  And because that 
letter had not been put in the claims file, the Board had not 
considered it when issuing that May 2005 decision.  So the 
Board vacated that decision in August 2005 and remanded this 
case to the RO, via the Appeals Management Center (AMC), 
for initial consideration of that evidence since the Veteran 
had not waived this right.  See 38 C.F.R. § 20.1304(c).

In December 2005 Dr. S.G. submitted an additional letter on 
the Veteran's behalf, which had not been considered in the 
most recent supplemental statement of the case (SSOC) issued 
in September 2005, and the Veteran had not waived this right.  
See 38 C.F.R. §§ 19.31, 20.1304(c).  He also needed to 
receive additional notice required by the Veterans Claims 
Assistance Act (VCAA) since the additional evidence mentioned 
from Dr. S.G. indicated the Veteran's claim was now inclusive 
of PTSD.  See Clemons v. Shinseki, 23 Vet App 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  The Veteran also had not 
received a PTSD questionnaire.

So in June 2006 the Board again remanded this case to the RO 
via the AMC.  The AMC has since issued another SSOC in August 
2009 continuing to deny the claim.

Regrettably, though, the Board must again remand this case to 
the RO via AMC for still additional development.


REMAND

As already alluded to, the Veteran's claim is now inclusive 
of PTSD, which he believes is the result of his military 
service.  And as also already alluded to, his treating VA 
psychiatrist, Dr. S.G., at the Westbury VAMC as recently as 
December 2005 submitted a letter in support of the claim 
diagnosing PTSD and attributing it to the Veteran's military 
service. 

In June 2006, because of this additional evidence, the Board 
remanded the claim to provide the Veteran information and 
VCAA notice necessary to substantiate a claim for PTSD, 
specifically, including sending him a PTSD questionnaire so 
he could provide details concerning the traumatic events 
("stressors") in service he believes led to this diagnosis.  
Later in June 2006 the Veteran responded to the AMC's request 
concerning these purported events in service, and his 
response regarding his PTSD stressors indicate they involve a 
personal (sexual) assault.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).



When, as here, however, a claim for PTSD is at least partly 
based on a personal (sexual) assault, 38 C.F.R. § 3.304(f)(4) 
(2009) specifies that VA will not deny the claim without 
first advising the Veteran that evidence from sources other 
than his service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of this evidence.

While the AMC has provided VCAA and other notice concerning 
claims for service connection for PTSD, in general, as the 
Board directed when previously remanding this case in June 
2006, the Veteran has not also received this additionally 
required notice for a PTSD claim, as here, which is at least 
partly based on a personal (sexual) assault, as § 3.304(f)(4) 
requires.  See also Patton v. West, 12 Vet. App. 272, 279-280 
(1999) and YR v. West, 11 Vet. App. 393, 399 (1998).  
Moreover, the Court clarified in YR and Patton that the 
general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996), that after-the-fact medical nexus evidence 
cannot establish the occurrence of the claimed in-service 
stressor, does not apply to claims for PTSD based on personal 
(sexual) assault.

It further deserves mentioning that, along with the VA 
treating physician's (Dr. S.G.'s) diagnosis of PTSD, which he 
attributes to the Veteran's military service, the record 
includes several psychiatric diagnoses from VA clinician's 
other than PTSD, including dysthymia as recently as July 
2009.  So as Clemons, supra, makes clear, VA must consider 
all of these psychiatric diagnoses and their potential 
relationship to the Veteran's military service in deciding 
this appeal.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Provide the Veteran additional notice 
specifically advising him of what may 
constitute credible supporting evidence 
for a claim for service connection for 
PTSD based on a personal (sexual) assault 
in the military pursuant to 38 C.F.R. 
§ 3.304(f)(4) (2009).

2.  Schedule the Veteran for a VA mental 
status examination, preferably by a 
psychiatrist who has not previously 
examined him, for a medical nexus opinion 
concerning whether he has a psychiatric 
disorder (PTSD, dysthymia, and whatever 
additional diagnosis) that at least as 
likely as not is due to his military 
service, including a stressor such as a 
personal (sexual) assault.

The term "at least as likely as not" (a 
50 percent or greater probability) does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to find 
against it.

The examination should include any 
diagnostic testing or evaluation needed to 
make this important determination.

The claims file must be made available to 
the designated examiner for review of the 
Veteran's pertinent medical and other 
history, including a complete copy of this 
remand, Dr. S.G.'s supporting letters and 
statements - including his December 2005 
letter, a summary and listing of the 
stressor(s) in service found to be 
corroborated by the evidence, and a 
summary of the claimed personal (sexual) 
assault stressors.

Instruct the examiner that only the 
allegations of personal (sexual) assault, 
whether verified or not, and any remaining 
events independently corroborated (i.e., 
stressors unrelated to the personal 
assault) may be considered as valid 
stressors to support a PTSD diagnosis. 

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


